Citation Nr: 1118020	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.  The appellant is the custodian of the Veteran's minor son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In February 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  The appellant submitted additional evidence and waived initial RO consideration of the evidence at the hearing.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Death pension benefits are generally available for surviving children of a veteran, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1542 (West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4) (2010).

The Veteran, who served in the United States Air Force for more than 90 days during the Vietnam Era, died in October 2005.  The appellant is the custodian of the Veteran's minor son.  

Pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under § 3.23(a)(5), and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b) of this section (a child with no custodian), whichever is less.  38 C.F.R. § 3.24(c) (2010).  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.271(a) (2010).  

The following, as set forth in 38 C.F.R. § 3.272, shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profits realized from a property sale, joint accounts, unreimbursed medical expenses, expenses of last illnesses and burials and just debts, educational expenses, certain portion of a child's income, Domestic Volunteer Service Act program payments, distribution of funds under 38 U.S.C.A. § 1718, child's available income under hardship circumstances, survivor benefit annuity paid by the Department of Defense, Agent Orange settlement payments, restitution to individuals of Japanese ancestry, proceeds from the cash surrender of a life insurance policy which represent a return of insurance premiums, income received by American Indian beneficiaries from trust or restricted lands, Radiation Exposure Compensation Act payments, and Alaska Native Claims Settlement Act payments.  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272 (2010).  Such income is therefore included as countable income.

The appellant, acting as custodian of the Veteran's minor son, filed the present claim in 2006.  Reports of income and medical expenses have not been received for each year during the course of this appeal.  On remand, this information should be requested from the appellant.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete the necessary forms to report his income and medical expenses as well as the income and medical expenses of the Veteran's minor son for the years 2006, 2007, 2008, and 2009.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


